The court had discretion to deny the mother’s request to ad*560journ the fact-finding hearing where her nonappearance was not explained (Family Ct Act § 1048 [a]; see Matter of Doran J., 266 AD2d 99 [1999]).
The mother’s motion to vacate her default was properly denied where she did not provide either a reasonable excuse for her nonappearance or demonstrate a meritorious defense (see Matter of Amirah Nicole A. [Tamika R], 73 AD3d 428, 428-429 [2010], lv dismissed 15 NY3d 766 [2010]). The mother’s claim that she lacked money for transportation does not explain why she failed to notify either the court or her attorney that she could not appear. Moreover, she elected to schedule an appointment for services at the same date and time as the court proceeding. The mother also did not demonstrate that four years after placement, she had completed a drug treatment program or a mental health evaluation. Concur — Saxe, J.E, Catterson, Moskowitz, Acosta and Renwick, JJ.